DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 03/04/2022, claims 1, 2, 12, 13 and 19 were amended and no claims were canceled and/or added. Therefore, claims 1-20 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 3, 5, 6, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (CN 106080175; provided in the IDS and machine translation is used) in view of Roll et al. (Roll; US 2016/0362071).
	For claim 1, Tong discloses a container system (See Figs 1-5), comprising:
	a container (see the container in Figs. 1-4) that includes a container chassis (Fig. 1: element 301) that defines a container volume and a first aperture (Fig. 1: element 302);
	a container closure (Fig. 1: element 20) coupled to the container chassis (Figs. 1 and 4: see how element 301 can be coupled to element 20), and that includes a closure chassis (Fig. 4: see element 200) that is configured, when coupled to the container chassis (element 301), to prevent movement of a material between the container volume and an exterior of the container (See Figs. 1-4; when element 200 is coupled to element 301 no material can escape the locked container) chassis (Fig. 1: element 301) via the first aperture (Fig. 1: element 302) ; and
	a container closure node system (see Figs. 1-2: element 10), wherein the container closure node system comprises:
	a closure chassis coupling device (see Figs. 1-2: element 10) that couples the container closure node system to the closure chassis (Fig. 4: element 200) and that includes: 
	a first plate member (Figs. 1-3: element 11) that includes a first plate securing element (Figs. 1-3: element 111) and a second plate securing element (Figs. 2-3: element 112); and 
	a second plate member (Figs. 1-3: element 12) that includes a third plate securing element (Fig. 3: element 1211) that is coupled to the first plate securing element (Figs. 1-3: element 111) and a fourth plate securing element (Fig. 3: element 1222)  that is coupled to the second plate securing element (Figs. 2-3: element 112), wherein at least one of the first plate member (Figs. 1-3: element 11) and the second plate member (Figs. 2-3: element 112) is configured to engage the closure chassis (Fig. 4: element 200) to prevent rotational movement of the closure chassis coupling device (see Figs. 1-2: element 10) relative to the closure chassis (it is clear from Figs, 1-4 that in order to engage the closure chassis 200 to prevent rotational movement of the closure chassis coupling device relative to the closure chassis happens via elements 130 and 21, the first plate securing element must be coupled with the third plate securing element and the second plate securing element must be coupled with the fourth plate securing element) when the first plate securing element (Figs. 1-3: element 111) is coupled with the third plate securing element (Fig. 3: element 1211) and the second plate securing element (Figs. 2-3: element 112) is coupled with the fourth plate securing element (Fig. 3: element 1222).
	Tong fails to expressly disclose that at least one of the first plate member and the second plate member comprises one or more slots configured to engage one or more protrusions of the closure chassis to prevent rotational movement of the closure chassis.
	However, as shown by Roll, it was well known in the art of containers to include a plate member comprises a slot configured to engage a protrusions of a closure chassis to prevent rotational movement of the closure chassis [E.g. 0014-0015].
	It would have been obvious to one of ordinary skill in the art of containers before
the effective filling date of the claimed invention modify Tang with the teaching of Roll in order to prevent any unintentional movement of the closure chassis and thereby improve the overall security of the closure system.
	For claim 3, Tong discloses wherein the second plate securing element and the fourth plate securing element include a securing element release member that is configured to release the coupling of the second plate securing element and the fourth plate securing element (Figs. 1-3; it is inherent that there is a release element that is configured to release the coupling of elements 112 and 1222 when the container is being opened; also see page 3, seventh paragraph).
	For claim 5, Tang discloses wherein the closure chassis coupling device (see Figs. 1-2: element 10) defines closure chassis coupling device aperture (Figs. 1-3: see element 102) that provides access to at least a portion of a container closure chassis side wall (Figs. 1-3; element 102 provide access to at least a portion of element 20 side wall).
	For claim 6, Tang discloses wherein the container closure node system (see Figs. 1-2: element 10) includes a node device (page 3, third paragraph – fifth paragraph: the locking member 13 includes a processor 131, a driving power module 132, an actuator 135, a receiving module 134 , and a locking tongue 130 . The driving power module 132, the receiving module 134, and the actuator 135 are electrically connected to the processor 131, respectively…) that is coupled to at least one of the first plate member and the second plate member (the electronic components of the locking member 13 are coupled to at least one of elements 11 and 12).
	For claim 12, Tong discloses a container closure node system (see Figs. 1-2: element 10), comprising: 
	a closure chassis coupling device (see Figs. 1-2: element 10) that is configured to couple to a closure chassis (Fig. 4: element 200) for a container aperture and that includes: 
	a first plate member (Figs. 1-3: element 11) that includes a first plate securing element (Figs. 1-3: element 111) and a second plate securing element (Figs. 2-3: element 112); and 
	a second plate member (Figs. 1-3: element 12) that includes a third plate securing element (Fig. 3: element 1211) that is configured to couple to the first plate securing element (Figs. 1-3: element 111) and a fourth plate securing element (Fig. 3: element 1222) that is configured to couple to the second plate securing element (Figs. 2-3: element 112), wherein at least one of the first plate member (Figs. 1-3: element 11) and the second plate member (Figs. 1-3: element 12) is configured to engage the closure chassis (Fig. 4: element 200) to prevent rotational movement of the closure chassis coupling device relative to the closure chassis (it is clear from Figs, 1-4 that in order to engage the closure chassis 200 to prevent rotational movement of the closure chassis coupling device relative to the closure chassis happens via elements 130 and 21, the first plate securing element must be coupled with the third plate securing element and the second plate securing element must be coupled with the fourth plate securing element) when the first plate securing element (Figs. 1-3: element 111) is coupled with the third plate securing element (Fig. 3: element 1211) and the second plate securing element (Figs. 2-3: element 112) is coupled with the fourth plate securing element (Fig. 3: element 1222).
	Tong fails to expressly disclose that at least one of the first plate member and the second plate member comprises one or more slots configured to engage one or more protrusions of the closure chassis to prevent rotational movement of the closure chassis.
	However, as shown by Roll, it was well known in the art of containers to include a plate member comprises a slot configured to engage a protrusions of a closure chassis to prevent rotational movement of the closure chassis [E.g. 0014-0015].
	It would have been obvious to one of ordinary skill in the art of containers before
the effective filling date of the claimed invention modify Tang with the teaching of Roll in order to prevent any unintentional movement of the closure chassis and thereby improve the overall security of the closure system.
	For claim 14, is interpreted and rejected as discussed with respect to claim 3.
	For claim 19, Tong discloses a method of coupling a container closure node system (see Figs. 1-2: element 10) to a container closure (Fig. 1: element 20), comprising: 
	positioning a container closure coupling device (see Figs. 1-2: element 10) around a container closure (Fig. 1: element 20); 
	engaging a first securing element engagement member (Figs. 1-3: element 111) included on a first end of a first plate member (Figs. 1-3: element 11) of the container closure coupling device (see Figs. 1-2: element 10) with a second securing element engagement member (Figs. 2-3: element 112) included on a second end of a second plate member (Figs. 1-3: element 12) such that a container closure chassis securing element (Fig. 3: element 130) located on the first plate member (Figs. 1-3: element 11) couples the container closure coupling device (see Figs. 1-2: element 10) to the container closure; and 
	preventing, by the container closure chassis securing element (Fig. 3: element 130), rotational movement of the closure chassis coupling device (see Figs. 1-2: element 10) relative to the container closure (Fig. 1: element 20).
	Tong fails to expressly disclose wherein the container closure securing element comprises one or more slots configured to engage one or more protrusions of the container closure.
	However, as shown by Roll, it was well known in the art of containers securing element to include one or more slots configured to engage one or more protrusions of container closure [E.g. 0014-0015].
	It would have been obvious to one of ordinary skill in the art of containers before
the effective filling date of the claimed invention modify Tang with the teaching of Roll in order to prevent any unintentional movement of the closure chassis and thereby improve the overall security of the closure system.

4.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Roll and further in view of Bauchot et al. (Bauchot; US 2010/0117797).
	For claim 8, Tang discloses wherein the node device, comprises:
	a power source [Fig. 5: element 133];
	a communication system [Fig. 5: element 134] coupled to the power source [Fig. 5: element 134 is coupled to element 133];
	a processing system [Fig. 5: element 131] coupled to the power source and the communication system [Fig. 5: element 131 is coupled to element 133 and element 134]; and
	a memory system [it is inherent that at least a RAM memory is included in the order for the processor to process information] that is coupled to the processing system and that includes
instruction.
	Tang in view of Roll fails to expressly disclose at least one sensor coupled to the power source and the processing system; and that the memory system causes the processing system to provide a security engine that is configured to: detect, via the at least one sensor, when a security event has occurred; and provide, via the communication system, a security event notification.
	However, as shown by Bauchot, it was well known in the art of containers security to include at least one sensor coupled to a power source and a processing system; and that a memory system causes the processing system to provide a security engine that is configured to: detect, via the at least one sensor, when a security event has occurred; and provide, via the communication system, a security event notification [E.g. 0018-0022, 0027].
	It would have been obvious to one of ordinary skill in the art of containers security before
the effective filling date of the claimed invention modify Tang in view of Roll with the teaching of Bauchot in order to indicate to a remote user any tampering that may have happened to the container and thereby make it easy for the user to determine any tampering without physically touching the container.
	For claim 20, is interpreted and rejected as discussed with respect to claim 8.

Allowable Subject Matter
5.	Claim 2, 4, 7, 9-11, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689